PER CURIAM.
Upon consideration of the appellant’s response to this Court’s order dated July 28, 2006, the appeal is hereby DISMISSED. See Bennett’s Leasing, Inc. v. First Street Mortgage Corp., 870 So.2d 93, 98 (Fla. 1st DCA 2003); Banks v. State, 916 So.2d 35 (Fla. 1st DCA 2005). See also, Lopez v. McDonough, 935 So.2d 47 (Fla. 1st DCA 2006) (treating petition that sought review of an indigency order, which had been the subject of an interlocutory motion for reconsideration, as an appeal from the final order dismissing the petitioner’s mandamus petition).
ALLEN, WEBSTER, and DAVIS, JJ., concur.